Citation Nr: 9924841	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  96-43 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a rupture of the 
left tympanic membrane.  

2.  Entitlement to service connection for stomach pain.  

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an eye disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran served on active duty from May 1946 to May 1949.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1995 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the claims for a rupture 
of the left tympanic membrane and for stomach pain as not 
well grounded.  The RO also found that the veteran had not 
submitted new and material evidence to reopen the claim for 
service connection for an eye disability.  


FINDINGS OF FACT

1.  The claim for service connection for a rupture of the 
left tympanic membrane is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.  

2.  The claim for service connection for stomach pain is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.  

3.  Evidence submitted subsequent to the July 1965 RO 
decision denying service connection for an eye disability, 
when viewed in the light of all of the evidence of record, is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for a rupture of 
the left tympanic membrane.   U.S.C.A. § 5107(a) (West 1991).  

2.  The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for stomach pain.  
 U.S.C.A. § 5107(a) (West 1991).  

3.  The unappealed July 1965 RO decision denying service 
connection for an eye disability is final.  38 U.S.C.A. 
§ 7105 (West 1997); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(1998).  

4.  Evidence received since the July 1965 RO decision is not 
new and material, and the claim for service connection for an 
eye disability has not been reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims

Service connection may be granted for diseases or injuries 
incurred or aggravated while in active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998).  The 
initial question which must be answered is whether the 
veteran has presented evidence sufficient to justify a belief 
by a fair and impartial individual that his claims for a 
rupture of the left tympanic membrane and for stomach pain 
are well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  To be 
well grounded, a claim must be "plausible;" that is, it 
must be one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive, but 
only possible to satisfy the initial burden of § 5107(a).  
Epps v. Gober, 126 F. 3d 1464 (1997), adopting the definition 
in Epps v. Brown, 9 Vet. App. 341, 344 (1996).  A claim which 
is not well grounded precludes the Board from reaching the 
merits of a claim.  Boeck v. Brown, 6 Vet. App.  14, 17 
(1993).

To establish that a claim for service connection is well 
grounded, a veteran must present medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence, of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus or link between the claimed in-service disease or 
injury and the present disease or injury.  Epps v. Gober, 126 
F.3d 1464 (1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1998).  
Savage v. Gober, 10 Vet. App. 489, 495-98 (1997).  The 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has that condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under case law, lay observation is competent.  If 
the chronicity provision is not applicable, a claim may still 
be well grounded or reopened on the basis of § 3.303(b) if 
the condition is observed during service or any applicable 
presumption period, if continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Id.  

Considering first the claim for a rupture of the left 
tympanic membrane, the veteran contends that during his 
induction examination the examining physician discovered a 
small amount of wax in the left ear and asked an assistant to 
remove it by syringe.  According to the veteran, the 
assistant used excessive pressure, which caused the veteran 
to feel dizzy and nauseated and to lose his equilibrium.  The 
veteran believes that the tympanum of the left ear was 
ruptured at that time, as he had had ear aches in service and 
still continues to have problems with his left ear.  

Service medical records indicate that the veteran was seen 
once in service for an unidentified problem at an eye, ear, 
nose, and throat clinic in May 1948.  His separation 
examination in May 1949 revealed normal hearing and 
specifically noted that his ear drums showed no perforation 
and no significant abnormality.  

Examination by a physician employed by The Prudential Life 
Insurance Company of America in December 1966 noted scar 
tissue on the left ear drum which, by reported history, had 
been discovered in 1951.  The Board points out, 
parenthetically, that this record did not refer to a 
perforation of the left ear drum.  

A VA ear examination in January 1995 noted a reported history 
of trauma to the left ear while in service, as well as 
subsequent middle ear problems requiring a myringotomy tube 
following service.  A VA audiogram had shown a mild sloping-
to-profound mixed hearing loss in the left ear, with speech 
discrimination ability described as excellent.  Subjective 
complaints included occasional left otalgia, with periodic 
drainage from this ear due to infections.  Examination 
disclosed a 60-70 percent dry, central perforation of the 
left tympanic membrane.  The auricle was within normal 
limits; the external auditory canal was clear without 
cerumen; and there was no evidence of active ear disease and 
or infectious disease at the time of this examination.  The 
veteran denied any balance problems, loud ringing, or 
tinnitus.  The diagnosis was left tympanic membrane 
perforation with conductive hearing loss.  The examiner 
recommended that the veteran be referred to a VA ENT Clinic 
for treatment and possible myringoplasty.  

In February 1995, the veteran underwent a left Type I 
tympanoplasty at a VA facility by a fee-based surgeon for 
possible correction of a progressive hearing loss over the 
past few years.  He gave a history of having had a tympanic 
membrane perforation after an ear cleaning while in military 
service.  Examination showed near-total perforation with a 
small rim in the pars flaccida and a small rim posteriorly of 
tympanic membrane.  In addition, there was intact annulus 
throughout.  Audiometry examination showed 25-40 decibel air-
bone gap with moderate-to-severe hearing loss.  The 
postoperative diagnosis was mixed hearing loss with tympanic 
membrane perforation.  

A follow-up examination in April 1995 after the operation 
noted that the veteran was still not hearing well from the 
left ear, but had experienced no further dizziness.  He 
complained of occasional drainage since his surgery.  
Examination found the left tympanic membrane appearing 
intact, but with one small area of questionable residual 
perforation.  His hearing acuity remained unchanged.  In May 
1997, the veteran was seen for an unscheduled visit at an ENT 
Clinic with complaints of left ear pain and dizziness when 
turning his head from side to side.  Examination showed a 
scarred tympanic membrane with a small perforation, which was 
minimal.  He did have symptoms of pain which might represent 
infection.  A mental health appointment a week later noted 
that he had discontinued his psychiatric medication due to an 
ear infection, which was getting better.  He planned to go 
back on this medication when he completed his course of 
antibiotic treatment.  

In August 1996, VA examination status-post Type I 
tympanoplasty revealed a pinpoint perforation near the center 
of the drum.  The medial graft was intact and the external 
auditory canal dry.  Audiological examination showed a mixed 
hearing loss in the left ear with 100 percent speech 
discrimination.  The assessment was status-post left 
tympanoplasty with left residual pinpoint perforation.  

In determining whether the veteran's claim for service 
connection for a rupture of the left tympanic membrane is 
well grounded, the Board finds that, although the veteran has 
provided evidence of a current ear disorder, thus meeting the 
first element of the necessary criteria, he has not been able 
to show that his left ear drum had been perforated during 
service.  His separation examination clearly notes that ear 
drums had been examined, but had revealed no perforation.  
There is, in fact, no evidence of any ear abnormality until 
the life insurance examination in December 1966, which noted 
scar tissue (but not perforation) of the left ear drum, 
reportedly having been discovered in 1951. 

Thus, the claims file contains no additional evidence of any 
left ear disorder until the veteran's VA audiological 
examination in January 1995, nearly fifty years following 
service.  Additionally, the veteran has not established a 
nexus by means of competent medical evidence between his 
current disorder and active military service.  Without 
submission of all three of the criteria necessary to 
establish a well-grounded claim -- medical evidence of a 
current disorder, medical evidence of the same disorder in 
service, and competent medical evidence showing a 
relationship between military service and his present 
disability, the Board is unable to find the claim well-
grounded.  Accordingly, the claim must be denied.  

Turning next to the claim for service connection for stomach 
pain, the veteran's testimony at his second RO hearing April 
1997 was that he had been treated for severe stomach pain, 
including appendicitis, in service.  After service, he had 
been treated by his family doctor, ultimately having his 
appendix removed, he thought, in 1954.  He stated that he 
currently had ulcers, which he believed were related to the 
appendicitis pain he had experienced in service.  

The veteran's service medical records reveal an attack of 
gastroenteritis in June 1946 and an attack of possible acute 
appendicitis in October 1947.  He was admitted to a hospital, 
where he was found to have a mass in the right lower quadrant 
that rolled under the examiner's finger.  He was to be 
scheduled for a barium enema.  During hospitalization he was 
on a normal diet, and upon discharge to duty his condition 
was described as good.  The discharge diagnosis was 
undiagnosed condition, manifested by right lower quadrant 
pain, palpable mass, negative physical signs, and no 
abnormality found on laboratory testing.  The service 
separation examination in May 1949 showed not significant 
abnormality of the abdomen and viscera.

Records dated in September 1960 from Protestant Deaconess 
Hospital disclose that the veteran had been admitted for pain 
in the right side of his abdomen, which had continued 
episodically for ten years.  He had been treated for 
appendicitis, but had had no surgery.  His most recent bout 
of pain, three days before admission, had been accompanied by 
nausea and a low grade fever.  He had previously been treated 
for a duodenal ulcer, but had had no other serious diseases 
or accidents.  The diagnosis was chronic recurrent 
appendicitis.  Shortly thereafter, the veteran underwent an 
appendectomy.  

In September 1964, the veteran was again hospitalized at 
Protestant Deaconess Hospital for upper abdominal discomfort, 
headaches, tension, chest pain, and indigestion.  Medical 
history revealed periodic symptoms for the past five years.  
The veteran had been on antacids, antispasmodics, and 
tranquilizers periodically and seemed to improve.  Since the 
disorder had been chronic, he had been hospitalized for study 
and for ruling out of any definite pathology.  Physical 
examination revealed that he was apparently healthy, but 
appeared somewhat anxious and tense.  The impression was 
tension syndrome; rule out duodenal ulcer; rule out incipient 
diabetes.  

The Prudential Insurance Company of America life insurance 
examination in December 1966 noted a prior history of an 
ulcer of the upper stomach, with full recovery reported in 
1953.  

In September 1972, the veteran was again admitted to 
Deaconess with an admitting diagnosis of recurrent duodenal 
ulcer and chronic tension syndrome.  He complained of 
recurrent chest pain, precordial and substernal, seemingly 
aggravated by exercise, considerable gas and indigestion, 
chronic tension, and a chronic duodenal ulcer.  The 
diagnostic impression was chronic tension syndrome; chronic 
recurrent duodenal ulcer; rule out organic heart disease; 
possible diabetes.  

A fourth admission to Protestant Deaconess Hospital in August 
1982 was for the evaluation of recurrent chest pain, known 
history of a duodenal ulcer, and anxiety and tension. The 
characteristics of the chest pain were found not to be highly 
suggestive of ischemic heart disease, nor highly suggestive 
of chest pain of any cardiac source. Cardiac tests were 
regarded as normal.  An upper gastrointestinal series was 
done, which showed considerable bulbar scarring.  No definite 
ulcer could be ruled in or out, however.  The veteran was 
placed on mild sedation with Tagamet, given reassurance that 
he did not have any organic heart disease, and discharged.  

In December 1994, the veteran was afforded a VA 
gastrointestinal examination.  He reported a history of 
epigastric pain when he was on Guam and stated that he had 
received diagnosis of ulcer, but had not been x-rayed.  His 
first upper GI examination was at Deaconess Hospital in 1951.  
This was stated to have revealed a duodenal ulcer, which had 
been treated with antacids and apparently had healed.  
Diagnostic and clinical test results indicated that, at the 
present time, the upper gastrointestinal tract was normal.  
The diagnosis was duodenal ulcer by history only.  The ulcer 
was presently found to be well healed, and the upper GI 
examination was normal.  

The medical evidence shows that during service, the veteran 
was hospitalized for the evaluation of stomach pain.  When he 
was admitted to the hospital, the possibility of appendicitis 
was considered, but when he was discharged from the hospital, 
the existence of appendicitis had been excluded.  About 10 
years after service, he underwent an appendectomy, reporting, 
at that time, that he'd been treated for appendicitis in the 
past.  He also reported episodic abdominal pain for the 
previous ten years.  The Board does not find that either of 
these histories provides a nexus between the appendectomy and 
service.

First, the existence of appendicitis was not confirmed 
medically in service.  Second, there is no medical opinion 
linking the appendectomy in 1960 to stomach pain in service.  
Third, with respect to the 10 year history of episodic 
abdominal pain recorded in 1960, this would date the onset of 
such pain to a period after service.  Moreover, symptom such 
as episodic abdominal pain are not symptoms for which lay 
observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488 (1997).  For this reason, the chronicity provision 
of § 3.303(b) does not provide a link between the appendix 
disorder culminating in appendectomy and service.

The medical evidence also shows that the veteran was treated 
for peptic ulcer disease after service.  The earliest 
evidence of peptic ulcer disease, as reflected in reliable 
medical histories, dates from 1951, that is, more than one 
year after the veteran was separated from the service.  There 
is no medical opinion linking peptic ulcer disease to 
service.  To be sure, there is the history of episodic 
abdominal pain reported by the veteran to have begun 
proximate to service.  However, for the reason indicated 
previously, without medical opinion, such history does not 
serve to link peptic ulcer disease to service.  Since the 
necessary nexus is absent, the claim for service connection 
for disability manifested by stomach pain is not well 
grounded and must be denied.

The RO has found the above claims not well grounded and, in 
its November 1995 statement of the case, has specifically 
addressed the question of well-groundedness, thus obviating 
any prejudice to the veteran from the omission of the well-
grounded analysis.  Additionally, the Board views its 
discussion as sufficient to inform the veteran of the 
elements necessary to submit a well grounded claim for 
service connection for the claimed condition and the reasons 
why his current claim is inadequate.  Robinette v. Brown, 
8 Vet. App. 69, 77-78 (1996).  

II.  New and Material Evidence Claim

Under governing law and regulations, a claim previously and 
finally disallowed by either the Board or the RO may not be 
reopened in the absence of new and material evidence.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38  C.F.R. §§ 3.156 
(1998); 38 C.F.R. § 20.1100, 20.1103 (1998).  New and 
material evidence means evidence not previously submitted to 
agency decision-makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). 

On a claim to reopen, a three-step analysis must be conducted 
under section 5108.  Winters v. West, 12 Vet. App. 203, 205-
207 (1999) (en banc).  The first step involves a 
determination as to whether the evidence presented or secured 
since the last final disallowance of the claim is new and 
material.  38 C.F.R. § 3.156(a).  If the Board determines 
that the evidence is new and material, the Board must then 
reopen the claim and determine "whether the claim, as then 
reopened, is well grounded in terms of all the evidence in 
support of the claim, generally presuming the credibility of 
that evidence."  Elkins v. West, 12 Vet. App. 209, 218-219 
(1999) (en banc);  see also Winters, 12 Vet. App. at 106.  If 
the claim is not well grounded, that is the end of the 
matter.  Vargas-Gonzalez v. West, 12 Vet. App. 321, 327 
(1999).  If the claim is well grounded, the Board may proceed 
to evaluate the merits of the claim after ensuring that the 
duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  Id, quoting Winters, supra; Elkins, supra.  
Following reopening, the ultimate credibility or weight to be 
accorded such evidence must be determined as a question of 
fact.  Kightly v. Brown, 6 Vet. App. 200, 205 (1994).  

The veteran submitted his initial claim for an eye disorder 
in May 1965.  The RO denied this claim in July 1965.  Since 
the veteran did not appeal, that decision became final. 

Evidence of record prior to the July 1965 decision consists 
of the veteran's service medical records and an affidavit 
from Howard C. Slaughter, M.D., who stated that he was a duly 
licensed, practicing physician, who had attended the veteran 
in April 1965.  The service medical records reveal that color 
blindness was noted on examination for service entry.  The 
veteran was seen at an eye clinic in February 1948, but the 
nature of the problem was not indicated.  His May 1949 
separation examination was negative as to any eye disease or 
injury.  His vision tested at 20/20, and a color vision test 
for four primary colors revealed no significant abnormality.  

Dr. Slaughter wrote that his objective clinical findings 
showed 20/20 vision in both eyes.  Muscle balance was normal; 
fundus examination negative; and extra-ocular muscles intact.  
On Ishihara color blind tests, the veteran showed a partial 
red-green color-blindness.  He had been turned down for 
employment at the Alcoa works because of this.  The diagnosis 
was partial red-green color blindness.  Dr. Slaughter 
commented that this disorder, of course, is a lifetime 
situation, with which the veteran had been born, and not 
something that could be attributed to military service.  

In October 1994, the veteran sought to reopen his claim for 
an eye condition.  New evidence submitted in support of this 
claim since the July 1965 initial RO decision consists only 
of outpatient clinical records from Theodore J. Pavlick, 
M.D., of the Ohio Valley Eye Institute, relating to routine 
eye examinations, apparently beginning in the early 1970's, 
as well as the veteran's April 1997 RO hearing transcript.  

An early examination report from Dr. Pavlick noted that the 
veteran had worn glasses for reading in high school, that his 
family history was negative for cataracts, glaucoma, and 
diabetes, and that he had trouble with close-up vision.  He 
stated that he had been sun-blinded in the Air Force and that 
he suffered currently from itching and watering of both eyes.  
In July 1975, he complained of floaters for the past six 
months.  He underwent routine eye check-ups in September 1977 
and June 1979 and was prescribed photo-gray lenses.  In June 
1983, it was noted that he needed new photo-gray lenses 
because the lenses of his glasses had been marred in an 
industrial soldering accident.  In February 1990, photo-gray 
lenses were again prescribed.  In March 1992, because of 
trouble judging distance, he was prescribed photo-gray extra-
wide bifocals.  

The veteran stated at his RO hearing that he sustained "glare 
plate burn" in service when he was sun-blinded from riding in 
the bombardier's position in a B29 from the Philippines to 
Guam without his sunglasses.  He stated that he had been 
unable to see for three to five days and that, as a result, 
he found that he had had to wear eyeglasses after service.  
He admitted that, currently, he was not being treated for 
any eye problems.  

In assessing the evidence, the Board notes that Dr. Pavlik's 
records, although both new and pertaining to vision problems, 
consist merely of routine eye examinations for treatment of 
refractive error.  (According to 38 C.F.R. § 3.303(c), 
congenital or developmental defects such as refractive error 
are not diseases or injuries subject to service connection.)  
None of these records indicates the presence of any disease 
or injury of the eyes.  Nor do any of these records show any 
residuals of the sun blindness alleged to have been sustained 
in service in service.  Thus, these records are not material 
to the issue of eye damage in service.  Similarly, the 
veteran's hearing testimony, although relevant, clearly does 
not provide evidence of permanent damage to his eyes in 
service or of present treatment for any condition resulting 
from an incident of sun blindness many years in the past.  
None of the new evidence has a bearing on the matter of 
whether an acquired eye disorder is related to service or to 
any incident of service. 

In summary, none of the evidence submitted is relevant to the 
specific issue before the Board or is so significant, by 
itself or in connection with evidence previously assembled, 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a).  Accordingly, 
because the veteran has not submitted new and material 
evidence to support his contention, the claim may not be 
reopened.  


ORDER

Service connection for a rupture of the left tympanic 
membrane is denied.  

Service connection for stomach pain is denied.  

New and material evidence not having been submitted to reopen 
the claim for service connection for an eye disability, the 
claim is not reopened and the appeal is denied.  



		
	NANCY I. PHILLIPS	
	Member, Board of Veterans' Appeals

 

